Citation Nr: 0940030	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  03-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as due to a 
qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1981 to July 1992.  
He served in the Persian Gulf area of operations from 
September 1990 to March 1991.

In a December 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denied entitlement to service connection for degenerative 
disc disease of the cervical spine, sinusitis, irritable 
bowel syndrome, degenerative changes of the lumbar spine with 
lower extremity paresthesia, dizziness and vertigo, fatigue, 
fever, a cardiovascular disorder claimed as heart racing, 
cold sores and night sweats, all to include as due to a 
qualifying chronic disability.  The Veteran was notified of 
that decision in December 1997, but he did not timely file a 
substantive appeal and the RO administratively closed the 
appeal.  Thus, that decision became final.

This appeal arises from a March 2002 rating decision by the 
New Orleans, Louisiana, RO that again denied all of the 
Veteran's service connection claims.  The rating decision did 
not determine whether new and material evidence had been 
submitted.  Regardless of the RO's handling of the matter, 
because there is a final prior decision of record, the Board 
of Veterans' Appeals (Board) must address the issue of new 
and material evidence in the first instance.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 
1 (1995). 

This case was remanded by the Board in March 2004 for 
additional development.  By a March 2007 action, the Board 
reopened the Veteran's claims, granted service connection for 
sinusitis, irritable bowel syndrome, degenerative changes of 
the lumbar spine with lower extremity paresthesia, dizziness 
and vertigo and fatigue and denied service connection for 
fever, a cardiovascular disorder claimed as heart racing, 
cold sores and night sweats, all to include as due to a 
qualifying chronic disability.  In this same action, the 
Board remanded the Veteran's claim for service connection for 
degenerative disc disease of the cervical spine, to include 
as due to a qualifying chronic disability.  As the required 
development has been completed, this issue is again before 
the Board for further appellate review.

FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran's complaints of muscle and joint pain are 
related by competent medical evidence to diagnosed 
degenerative disc disease of the cervical spine. There is no 
competent medical evidence that establishes a nexus between 
the Veteran's degenerative disc disease of the cervical spine 
and active military service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service, nor may it be 
presumed as due to a qualifying chronic disability.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in March 2004 and September 2007 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an August 2009 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in June 2009.  
The Veteran submitted a statement wherein he indicated that 
he had no other evidence or information to submit to 
substantiate his claim.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained. 

Th Board notes that, in the September 2009 Post-Remand 
Written Brief, the Veteran's reprensentative indicated that 
the VA examiner expressed an "inability to provide an 
etiological opinion without resort to mere speculation."  
However, the June 2009 VA examiner who conducted the 
examination required by the Board's March 2007 remand 
actually indicated that speculation would be required to 
express additional limitation of motion due to pain during a 
flare-up of his cervical spine degenerative disc disease.  
The examiner did not refer to speculation when rendering his 
etiological opinion with regard to the Veteran's cervical 
spine disorder.  

 Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a 'Persian Gulf Veteran;' 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.   38 C.F.R. § 
3.317(d).  In the present appeal, the Veteran served in 
Southwest Asia from September 1990, to March 1991, making him 
a Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. Id.

A qualifying 'chronic disability' includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).    

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to 
have a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records show that he was in a 
motor vehicle accident in April 1982, when he was hit from 
behind by another vehicle.  He was diagnosed with cervical 
strain.  A June 1982 examination report shows no reports of 
neck pain.  In August 1989, the Veteran reported waking up 
with a stiff neck.  He was diagnosed with muscle spasms and 
put on a profile with restrictions on rotating his head while 
working and working above his head.  The diagnosis noted was 
neck spasms.  At the end of August 1989, it was noted that he 
was 85 percent better and that the spasms and tenderness was 
diminished.  An October 1991 Report of Medical Examination 
does not show any treatment for or diagnosis of a cervical 
spine disorder, and the examiner noted that the Veteran's 
spine was normal.  

A July 1997 VA x-ray report revealed a straightening of 
cervical lordosis with normal alignment and that the 
vertebral bodies were of average height.  There was 
degenerative disc disease at C5 with disk space narrowing and 
small posterior osteophytes.  There was no evidence of 
percervical soft tissue swelling to include an acute process.  

A June 1997 VA examination report shows that the Veteran 
reported that he had begun to have pain in his neck in 1994.  
The examination of the Veteran's neck was normal.  X-rays 
revealed degenerative disc disease at C5 with disk space 
narrowing and small posterior osteophytes.  

At a July 2001 VA examination, the Veteran's range of motion 
of his cervical spine was normal.  He was diagnosed with 
muscle strain of the shoulders.  A September 2001 x-ray 
revealed mild disk and vertebral body degenerative changes at 
C5-6 and a loss of lordosis.

VA treatment records through September 2008, including x-ray 
reports and a September 2008 (MRI) study, show ongoing 
treatment for the Veteran's degenerative disc disease of the 
cervical spine.

A June 2009 VA examination report shows that the Veteran 
reported that he sustained a whiplash-type injury to the neck 
in a motor vehicle accident while in the military in 1981.  
He indicated that there was no treatment rendered, and that 
he had no further problems until the late 1980's or early 
1990's when he had the onset of neck pain.  He related that 
his neck "froze up" for about a week and he was placed on 
light duty.  At the examination, the Veteran complained of 
chronic neck pain which varied in severity.  He was uncertain 
as to what worsened the pain, and he reported that the pain 
radiated into his left shoulder.  After reviewing the 
Veteran's claims file and examining the Veteran, the examiner 
opined that it was less likely as not that there was a nexus 
between his whiplash injury in 1982 and his present 
degenerative cervical spine disease.  The examiner noted that 
degenerative spine disease is exceedingly common in the 
population at large, and that there is no medical evidence 
that cervical strain, which is a self-limited soft tissue 
injury of the paraspinal structures, causes, predisposes to, 
or accelerates the development of degenerative spine or disk 
disease.  The examiner concluded that the degenerative 
changes were considered associated with aging.  The examiner 
could find no evidence of any degenerative changes while in 
the service, and noted that the first evidence of 
degenerative disease of the spine was several years after his 
discharge.

Thus, evidence shows that the Veteran's complaints concerning 
his neck are related by competent medical evidence to a 
diagnosis of degenerative disc disease of the cervical spine.  
Since competent medical evidence shows that the Veteran's 
neck condition is related to a diagnosed disability, the 
provisions for a presumptive disability, under 38 C.F.R. § 
3.317, as due to a qualifying chronic disability have not 
been met.

On the question of direct service connection, while the 
Veteran had a neck injury while on active duty, there is no 
evidence in the record that his current degenerative disc 
disease of the cervical spine is related to his time on 
active duty, to include this injury.  According to the 
evidence of record, the Veteran was not diagnosed with 
degenerative disc disease of the cervical spine until 1997, 
over 6 years after his release from service.  None of the 
examiners have related his degenerative disc disease of the 
cervical spine to his time on active duty.  In fact,  the 
June 2009 VA examiner opined that it was less likely than not 
that the Veteran's degenerative disc disease of the cervical 
spine was related to his time in service, in particular, to 
his in-service neck injury he sustained in a motor vehicle 
accident.  He provided a thorough rationale with regard to 
the etiology of the Veteran's neck disorder, stating that 
there is no medical evidence that cervical strain, which is a 
self-limited soft tissue injury of the paraspinal structures, 
causes, predisposes to, or accelerates the development of 
degenerative spine or disk disease and that the degenerative 
changes were considered associated with aging.  As such, 
there is no basis upon which to grant direct service 
connection for the Veteran's cervical spine disorder.  
38 C.F.R. § 3.303.

Arthritis is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the Veteran's degenerative disc disease 
of the cervical spine manifested to a compensable degree 
within one year of his discharge, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

As noted, the Veteran has contended he had pain in his neck 
while in service which caused his current degenerative disc 
disease of the cervical spine.  However, the Veteran, as a 
layperson, is not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for degenerative disc disease of the 
cervical spine, to include as due to a qualifying chronic 
disability, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


